DETAILED ACTION
This is the first office action on the merits for application 15/572,007, after the request for continued examination filed 5/12/2020.
In light of the amendments filed 5/12/2020, the prior art rejections of record for Claim 1 and its dependent claims are withdrawn.
The prior art rejection of Claim 33 is respectfully maintained.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2020 has been entered.

Allowable Subject Matter
Claims 1, 3-4, 7, and 9 are allowed.
Claim 1 has been amended to recite “a third sheet provided on the second sheet, wherein the third sheet comprises a third solid oxide and one or more third sheet solvent; and a fourth sheet provided on the third sheet, wherein the fourth sheet comprises a fourth solid oxide and one or more fourth sheet solvent…” and “wherein a specific gravity of the one or more second sheet solvent is higher than a specific gravity of the one or more third sheet solvent; wherein a specific gravity of the one or more third sheet solvent is higher than a specific gravity of the one or more fourth sheet solvent.”
As previously described on the record, the instant specification provides the following special definition of the specific gravity in paragraph [0037]: “In this case, when the solvent contained in the 
The applied prior art does not teach the amended limitations of Claim 1. Further searching failed to identify prior art that would render the amended limitations of Claim 1 either anticipated or obvious. 
Therefore, the allowable feature of Claim 1 is “a third sheet provided on the second sheet, wherein the third sheet comprises a third solid oxide and one or more third sheet solvent; and a fourth sheet provided on the third sheet, wherein the fourth sheet comprises a fourth solid oxide and one or more fourth sheet solvent…” and “wherein a specific gravity of the one or more second sheet solvent is higher than a specific gravity of the one or more third sheet solvent; wherein a specific gravity of the one or more third sheet solvent is higher than a specific gravity of the one or more fourth sheet solvent,” in combination with the other limitations of the claim.
It is noted that, because Claim 1 is allowable, previously withdrawn Claim 9 is now allowed, because it incorporates all of the limitations of allowable Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen, et al. (International Journal of Hydrogen Energy, 2012, 37, pages 10337-10345).
In reference to Claim 33, Shen teaches a sheet laminate for a solid oxide fuel cell, corresponding to the electrolyte/anode slurry co-tape cast structure shown in Table 1 and described in the “Materials and methods” section on page 10338.
The laminate of Shen comprises a first sheet (corresponding to the “Electrolyte” layer shown in Table 1, Materials and Methods section, page 10338).

The laminate of Shen comprises a second sheet (corresponding to the anode layer “C,” Table 1), provided on (i.e. in contact with) the first sheet.
This second sheet consists of a second solid oxide (corresponding to the mixed oxide of NiO and yttria-stabilized zirconia, YSZ, in the anode layer “C,” Table 1), a second binder (corresponding to the mixture of starch and polyvinyl butyral, in the anode layer “C,” Table 1), a second solvent (corresponding to the mixed solvent comprising ethanol and butanone, shown in anode layer “C,” Table 1), a second plasticizer (corresponding to the mixture of diethyl-o-phthalate and polyethylene glycol , in the anode layer “C,” Table 1), and a second dispersant (corresponding to the triethanolamine in the Electrolyte layer, Table 1).
Instant Claim 7 recognizes that the specific gravity of butanone/MEK is 0.805 and the specific gravity of ethanol is 0.7893. 
Therefore, the solvent of the first sheet (which comprises 150 ml butanone/MEK, having a specific gravity of 0.805 and 60 ml ethanol, having a specific gravity of 0.7893) has a specific gravity of 0.8005.
Similarly, the solvent of the second sheet (which comprises 130 ml butanone/MEK, having a specific gravity of 0.805 and 65 ml of ethanol, having a specific gravity of 0.7893) has a specific gravity of 0.8000.
Therefore, the disclosure of Shen teaches the limitations of Claim 33, wherein a specific gravity of the first solvent (i.e. the solvent in the first sheet) is higher than a specific gravity of the second solvent (i.e. the solvent in the second sheet). 


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claim 1 are persuasive. Claims 1, 3-4, 7, and 9 are allowed, as described above.
The Applicant’s arguments directed toward the prior art rejection of Claim 33 have been fully considered, but are not persuasive.
As previously described on the record, the instant specification provides the following special definition of the specific gravity in paragraph [0037]: “In this case, when the solvent contained in the individual sheet is the mixed solvent, the specific gravity of the solvent contained in the individual sheet means the specific gravity of the entire mixed solvent.”
 Therefore, the Applicants arguments directed at the position that the first and second layers of the green sheet of Shen use the same solvents, and therefore do not meet the specific gravity limitations of Claim 33, are not persuasive. Specifically, because the solvent composition in the first and second green sheet are different (i.e. because they comprise different ratios of ethanol to butanone/MEK), the specific gravities of the solvent in the first and second green sheet are different, as described below.
Therefore, the solvent of the first sheet (which comprises 150 ml butanone/MEK, having a specific gravity of 0.805 and 60 ml ethanol, having a specific gravity of 0.7893) has a specific gravity of 0.8005.
Similarly, the solvent of the second sheet (which comprises 130 ml butanone/MEK, having a specific gravity of 0.805 and 65 ml of ethanol, having a specific gravity of 0.7893) has a specific gravity of 0.8000.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M/T/Th/F 7am-11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721